Citation Nr: 1233699	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for low back strain prior to January 28, 2009.  

2.  Entitlement to a separate rating for neurological manifestations of service-connected low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Cleveland, Ohio RO.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2008.  A transcript of that hearing has been associated with the claims file.

By a July 2008 decision, the Board denied the Veteran's claim for service connection for tinnitus.  As a notice of appeal was not filed with respect to this issue, the Board decision is final and it is not in appellate status before the Board and need not be addressed further.  In July 2008, the Board also remanded the claim for an increased rating for low back strain for additional development.  

In a July 2009 rating decision, the Veteran was awarded a 40 percent disability rating for his low back strain, effective January 28, 2009.  

The claim for an increased rating for low back strain was again remanded by the Board in November 2009 for additional development.  

In an October 2010 statement, the Veteran wrote that he was satisfied with the 40 percent evaluation assigned from January 28, 2009 for his low back strain and no longer wished to pursue the appeal.  Thus, this issue is no longer in appellate status.

In a June 2011 decision, the Board denied entitlement to a disability rating in excess of 20 percent for low back strain prior to January 28, 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which, by a February 2012 Order, granted a February 2012 Joint Motion for Remand, vacating the June 2011 decision and remanding the case back to the Board for compliance with the terms of the Joint Motion.  

The issue of entitlement to a separate disability rating for neurological manifestations as secondary to the service-connected low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 23, 2007, the Veteran's low back strain was productive of complaints of pain and limitation of motion of the lumbar spine with the limitation of motion of thoracolumbar flexion to 25 degrees at worst.

2.  For the period from February 23, 2007 to January 27, 2009, Veteran's low back strain was productive of complaints of pain and limitation of motion with the thoracolumbar range of motion noted to be within a full range of motion and no findings of flexion limited to 30 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for low back strain prior to February 23, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a disability rating in excess of 20 percent for low back strain from February 23, 2007 to January 27, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the November 2005 rating decision, he was provided notice of the VCAA in July 2005.  A subsequent VCAA letter was sent in July 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in July 2008 and June 2009, pertaining to the downstream disability rating and effective date elements of his claim, subsequent readjudication in June 2009 and August 2010 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has reported his current symptoms and the effects on his daily activities and employment to a VA examiner and provided testimony in this regard in the February 2008 video conference hearing.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), has not been raised in connection with the increased rating claim on appeal.  Despite the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and that the Veteran is seeking the maximum benefit available for his low back strain prior to January 28, 2009, the Board observes that neither the Veteran, nor the evidence of record has indicated that his low back strain has affected his employment to the extent of unemployability or marginal employment during this period.  In this regard, the Board notes that while the Veteran reported the effects on his usual occupation in the February 2008 video conference hearing, he did not indicate any effects leading to marginal employment or unemployability.  In addition, in the August 2005 VA examination, the Veteran reported that he was generally able to walk, transfer, pursue his activities of daily living and his usual occupation.  Therefore, a claim for entitlement to a TDIU rating will not be considered as part of the determination of a disability rating in excess of 20 percent for low back strain prior to January 28, 2009.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

For the period prior to January 28, 2009, the Veteran has been assigned a 20 percent disability rating for low back strain under the provisions of Diagnostic Code 5237, pertaining to lumbar strain.  38 C.F.R. § 4.71a (2011).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2011).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a (2011).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2011).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2011).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Analysis

In September 2004, the Veteran submitted a claim of entitlement to an increased rating for his service-connected low back disability.  In June 2009, the AMC granted an increased rating to 40 percent and assigned an effective date of January 28, 2009.  As noted in the Introduction section, the Veteran has indicated that he is satisfied with the 40 percent evaluation assigned from January 2009 but thought his spine disability warranted a 40 percent evaluation during the entire appeal period.  He desired to continue the appeal of the denial of a rating in excess of 20 percent prior to January 28, 2009.  

VA outpatient treatment reports from March 2003 to June 2005 reflect that a history of low back pain was noted in March 2004.  

At an August 2005 VA examination, the Veteran reported pain and stiffness in his lumbar back radiating down to both legs intermittently as well as neck pain.  He had stiffness throughout the spine, particularly in the lumbar and cervical regions.  When the pain was exacerbated, he stated the flare ups could last from three to 10 days, otherwise the pain was chronic.  The intensity of the pain was reported by the Veteran to be six to eight out of 10 in severity, with ten being the most severe pain.  The pain level reportedly did not decrease below a six.  The Veteran informed the examiner that he experienced flare ups of pain two to three times per year where the pain level was nine out of 10 in severity.  The duration varied but averaged 10 days of pain at this level.  During the flare ups, he was unable to walk, sit or stand.  The Veteran denied bowel and bladder complaints related to back pain.  He reported sciatica during flare ups of pain with associated numbness.  The numbness was bilateral and ran the length of the leg.  The Veteran worked in building maintenance and usually wore a brace at work.  He indicated he experienced some unsteadiness and his legs had given out the prior week resulting in stumbling.  The Veteran was generally able to walk, transfer, pursue his activities of daily living and his usual occupation.  When the back was very painful, it would interfere with driving and slowed down activities of daily living.  The Veteran also limited his movements because of back pain.  He took more frequent rests during normal activities and had given up some activities such as basketball due to pain.  

A physical examination revealed the spine, limbs, posture, gait, position of the head, curvature of the spine, and symmetry of spinal motion were all within normal limits.  The examiner noted that the range of motion of the thoracolumbar spine was quite limited and the Veteran attributed this limitation to pain.  Forward flexion was measured as being from 0 to 25 degrees.  The examiner reported the Veteran expressed a great amount of tenderness in all directions in the range of motion.  The examiner noted that the cervical and thoracolumbar ranges of motion were disproportionately limited when compared with observed ranges of motion the Veteran exhibited during ambulation, dressing, reaching for a soda and other motions observed during the course of the examination.  A neurological examination was normal with the exception that deep tendon reflexes could not be elicited at either the patella or the Achilles tendons.  Positive Waddell signs were noted.  Lasegue's sign was positive on the left side only.  The Veteran was diagnosed with low back strain with functional overlay.  There had been no episodes of incapacitation in the past year.  

X-rays and magnetic resonance imaging (MRI) were provided in October 2005.  X-rays of the thoracic spine revealed mild degenerative changes of the thoracic spine.  A MRI report revealed mild cervical spondylosis, small right L4-L5 paracentral disc protrusion contacting the right L5 emerging nerve root and mild L5 disc bulge.  

Based on the October 2005 MRI report, the VA examiner furnished an addendum opinion to her previous diagnosis in October 2005.  She noted that the previous diagnosis should be disregarded and replaced with the following diagnoses:  degenerative disc disease of the cervical and lumbar spine; small right L4-L5 paracentral disc protrusion contacting the right L5 emerging nerve root; and mild L5-S1 disc bulge.  She also found that these studies showed diffuse degenerative disc disease throughout the spine and that this level of disease was at least as likely as not to account for the Veteran's symptoms.  

A July 2006 private medical record reflects that the Veteran sought treatment for neck pain and stiffness with radiation to the upper extremities.  There was no mention of problems with the low back.  

In a February 2007 private medical record, the Veteran sought treatment from a private health care provider reporting he had a few weeks history of low back pain.  He was working two jobs which included mopping and some lifting.  There was no known injury and no radiation of pain to the legs.  It hurt to twist the body.  There was no dysuria.  There was a full range of motion of the back.  The assessment was strain of the back.  

In a February 2008 video conference hearing, the Veteran testified that he rated his daily pain as being eight out of 10 in severity, which would radiate down both legs, left more than right.  He identified numbness and tingling going down the leg.  He reported that he had to avoid stairs if possible and that he did not do any yard work.  The Veteran stated that he used to play basketball but he did not anymore due to pain.  He was employed as a housekeeper at a local college and had been employed there for nine years and his job entailed bending, some lifting and operating a buffer machine.  The Veteran testified that, the prior year, he had to use all of his annual leave and sick leave due to back pain.  He reported he was reprimanded at work.  The Veteran denied being able to touch his toes or bend 90 degrees at the waist.  He denied being able to bend backward.  

In a February 2008 VA outpatient treatment report, the Veteran sought treatment for low back stiffness and soreness which was worsening.  Ibuprofen didn't help.  He wore a brace occasionally such as when lifting.  The pain was reportedly in the left lumbar/sacral area and radiated down the outside and back of the left leg to his toes.  A physical examination revealed a full range of motion of the lumbar spine.  The lumbar spine was found to be tender to percussion.  The Veteran was assessed with degenerative disc disease.

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's low back strain warrants a 40 percent disability rating, but no higher, prior to February 23, 2007, and no more than a 20 percent disability rating from February 23, 2007 to January 27, 2009 under Diagnostic Code 5237.  

The Board finds that the Veteran's low back strain more nearly approximates the criteria for a 40 percent rating prior to February 23, 2007.  In reaching this determination, the Board observes that the medical evidence of record prior to February 23, 2007, including the August 18, 2005 VA examination, reflects that the Veteran's low back strain was manifested by complaints of pain and limitation of motion of the lumbar spine with the limitation of motion of thoracolumbar flexion to 25 degrees at worst.  

The Board observes that, while the August 2005 VA examiner also noted that the range of motion was disproportionately limited when compared with the Veteran's observed ranges of motion at other times during the examination, the Board's previous determination in the June 2011 decision that it did not believe that an examiner would comment on a difference in the measured range of motion of the spine versus the observed range of motion of the spine if it was 5 degrees or less was disputed by February 2012 Joint Motion for Remand and Court order.  In this regard, the February 2012 Joint Motion noted that the Board was not competent to make such a conclusion without any evidence to support it and that the Board committed the same error in concluding that, were the Veteran's back disability in question as severe as reported in August 2005, he would have sought treatment for the pain.  See Joint Motion for Remand, pgs. 1-2.  Moreover, the Court pointed out that, to the extent that the Board found subsequent reports to be probative that the Veteran had a full range of motion of the back in 2007 and 2008, it was incumbent upon the Board to discuss staged ratings.  See id.  

Therefore, pursuant to the February 2012 Joint Motion, despite the examiner's findings that the cervical and thoracolumbar ranges of motion were disproportionately limited when compared with observed ranges of motion the Veteran exhibited during ambulation, dressing, reaching for a soda and other motions observed during the course of the examination, without further discussion of the Veteran's range of motion in degrees or the examiner's specifying his observations of a full or significantly greater range of motion than shown in the physical evaluation, the Board is unable to ascertain the amount of disproportionate limitation to which the examiner referred and the Board is unable to conclude whether any disproportionate limitation was significantly different from the examiner's original range of motion findings recorded in the examination report.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, absent any other evidence of range of motion findings within the same time frame of the August 2005 VA examination, the Board finds that a 40 percent disability rating is warranted under Diagnostic Code 5237 for the period prior to February 23, 2007.  

In considering the October 2005 VA examiner's addendum report that the MRI studies showed diffuse degenerative disc disease throughout the spine and that this level of disease was at least as likely as not to account for the Veteran's symptoms, the Board observes that this level of degenerative disc disease found to account for the Veteran's symptoms did not appear to additionally limit his range of motion or function of the back.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his low back strain more nearly approximates the criteria for a 40 percent disability rating, but no higher, under Diagnostic Code 5237, for the period prior to February 23, 2007.  38 C.F.R. §§ 3.102, 4.71a.  This assignment of a 40 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).

A higher disability rating in excess of 40 percent prior to February 23, 2007 for low back strain is not warranted as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine at any time during this period.  As such a higher rating under Diagnostic Code 5237 is not warranted.  In addition, as discussed below in further detail, this disease also did not cause any incapacitating episodes which required prescribed bed rest such that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is applicable.  In this regard, the Board notes that the Veteran reported having no episodes of incapacitation in the past year in the August 2005 VA examination.  

The Board also finds that the evidence on file, from February 23, 2007, the date of the private medical report demonstrating a full range of motion of the back, to January 27, 2009, shows that the Veteran's low back strain resulted in complaints of pain and limitation of motion of the lumbar spine with the thoracolumbar range of motion noted to be within a full range of motion and no findings of flexion limited to 30 degrees or less.  While the Veteran testified in a February 2008 video conference hearing that he was unable to touch his toes or bend 90 degrees at the waist and he denied being able to bend backward, a February 2007 private medical report and a February 2008 VA outpatient treatment report both revealed findings of a full range of motion.  Despite the Veteran's reports in the February 2008 VA outpatient treatment report of using a back brace occasionally such as when lifting, the Veteran still displayed a full range of motion of the lumbar spine upon physical evaluation.  

Even considering the Veteran's lay statements of low back pain radiating down to both legs and stiffness and soreness throughout the spine, the record evidence fails to demonstrate that the Veteran exhibits functional loss due pain where forward flexion is less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine, or that he had any additional limitation of motion upon repetitive motion that would warrant an evaluation in excess of the 20 percent rating from February 23, 2007 to January 27, 2009.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, supra.

Thus, the evidence of record did not show range of motion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine, and as such the record evidence does not more nearly approximate the applicable rating criteria for a higher disability rating in excess of 20 percent from February 23, 2007 to January 27, 2009.  See id.

The Board also observes that the private and VA medical evidence of record throughout the duration of the appeal does not reflect that the Veteran was prescribed bed rest by a physician for his low back symptoms.  He testified in the January 2008 video conference hearing that, the prior year, he had to use all of his annual leave and sick leave due to back pain.  He reported he was reprimanded at work, although he did not specify that any bed rest was prescribed by a physician.  As such, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not experience incapacitating episodes which required prescribed bed rest for the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time throughout the duration of the appeal period under consideration.  Therefore, as there are no records of the need for bed rest and treatment as prescribed and provided by a physician, by regulation, there is no evidence of incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable in this case.  38 C.F.R. § 4.71a, (2011).

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected low back strain.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations and in statements associated with his claims file.  The Veteran is competent to report his current symptomatology as it pertains to his back and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's VA and private treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

All things considered, the record as a whole demonstrates that the Veteran's low back strain warrants no more than a 40 percent disability rating prior to February 23, 2007, and no more than a 20 percent disability rating from February 23, 2007 to January 27, 2009, under Diagnostic Code 5237.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's low back strain should be rated no more than a 40 percent prior to February 23, 2007, and no more than a 20 percent from February 23, 2007 to January 27, 2009, under Diagnostic Code 5237.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 40 percent prior to February 23, 2007 or higher than 20 percent from February 23, 2007 to January 27, 2009, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See statement of the case, dated August 2006 citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 40 percent for low back strain prior to February 23, 2007 is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 20 percent for low back strain from February 23, 2007 to January 27, 2009 is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to a separate disability rating for neurological manifestations as secondary to the service-connected low back strain must be remanded for further development.  

In the February 2012 Joint Motion for Remand, the parties agreed that the Board failed to ensure the duty to assist had been satisfied.  38 C.F.R. § 4.2 (2011).  Specifically, the Joint Motion pointed out the Board's finding that the evidence did not warrant a separate evaluation for neurological manifestations was based on a reliance upon a January 2010 VA examination report, in which the VA examiner provided no explanation for his opinion that to state that the neurological deficits with L5 radiculopathy were related to the back injury in the military would be pure speculation.  Therefore, the Joint Motion noted that because the VA examiner did not explain why the neurological deficits with L5 radiculopathy were related to the back injury in the military would require speculation, it was incumbent upon the Board to seek clarification, and failure to do so required a remand.  See Jones v. Shinseki, 23 Vet. App. 382,390 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, at the August 2005 VA examination, the Veteran complained of pain and stiffness in his lumbar back radiating down to both legs intermittently.  The physical examination demonstrating findings of positive Waddell signs and positive Lasegue's sign the left side only.  

Also as noted above, the October 2005 VA MRI report demonstrated findings of mild cervical spondylosis, small right L4-L5 paracentral disc protrusion contacting the right L5 emerging nerve root and mild L5 disc bulge and the VA examiner's October 2005 addendum reflects her opinion that these studies showed diffuse degenerative disc disease throughout the spine and that this level of disease was at least as likely as not to account for the Veteran's symptoms.  

The Veteran testified in a February 2008 video conference hearing, of daily pain as being eight out of 10 and the pain in severity, which would radiate down both legs, left more than right and he identified numbness and tingling going down the leg.  

In a February 2008 VA outpatient treatment report, the Veteran reported pain in the left lumbar/sacral area and radiated down the outside and back of the left leg to his toes.  

At a January 2010 VA examination of the spine, the examiner furnished an opinion regarding whether any neurological deficits were related to the spine.  The examiner found that the Veteran's MRI did show some neurological deficits with L5 radiculopathy, however, he found that, to state that this was related to the back injury in service in the military would be pure speculation.  

Based on the foregoing, the Board finds that the January 2010 VA etiology opinion was incomplete as the examiner did not provide an explanation as to why it would be pure speculation to state that neurological deficits with L5 radiculopathy were related to the back injury in service in the military.  See Jones, 23 Vet. App. 382.  Moreover, the Board finds that, in light of the October 2005 VA examiner's addendum opinion that degenerative disc disease throughout the spine was at least as likely as not to account for the Veteran's symptoms, the Board finds that an additional opinion regarding whether the Veteran's neurological manifestations are secondary to, related to or aggravated by, the current service-connected low back strain is necessary.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board finds that it is necessary to remand the claim for an addendum opinion to clarify the current nature and etiology of any neurological manifestations due to the service-connected low back strain.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the claims file to be forwarded to the VA examiner who last performed the January 2010 VA examination of the lumbar spine or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, for a supplemental opinion.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note: the October 2005 VA examiner's addendum includes a finding that the level of degenerative disc disease throughout the spine was at least as likely as not to account for the Veteran's symptoms).  

(a).  The examiner should identify any current neurological manifestations of the lumbar spine including degenerative disc disease, sciatica, radiculopathy.  

(b).  The examiner is also asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: any current neurological pathology identified above (to include degenerative disc disease, sciatica, radiculopathy, if diagnosed) is proximately due to, or alternatively aggravated (permanently worsened beyond the natural progression of the disorder) by his service-connected low back strain, or is otherwise related to service.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Please include a discussion of the reasons for any opinion provided and address any relevant evidence, to include the October 2005 VA examiner's addendum opinion.  

(c).  If it is determined that the Veteran's neurological pathology of the lumbar spine was aggravated by his service-connected low back strain, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Please explain the reasons for the conclusion reached. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

(d).  If the examiner finds a etiological relationship between any neurological impairment and the Veteran's service-connected low back strain (or between such impairment and the Veteran's service) to be speculative, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself (because he does not have the needed knowledge or training).    

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


